                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Reggie Green,                                 )
                                              )       C.A. No. 1:18-3288-HMH-SVH
                       Plaintiff,             )
                                              )          OPINION & ORDER
                vs.                           )
                                              )
United States of America,                     )
                                              )
                       Defendant.             )


       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Shiva V. Hodges, made in accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02 of the District of South Carolina.1 Reggie Green (“Green”), a state prisoner

proceeding pro se, alleges violations of his constitutional rights. In her Report and

Recommendation filed on December 28, 2018, Magistrate Judge Hodges recommends

dismissing the complaint without issuance and service of process and without leave to amend

because Green has not alleged facts to support a plausible claim against Defendant, and

Defendant is protected by sovereign immunity. (R&R 3-4, ECF No. 12.)

       Green filed objections to the Report and Recommendation. Objections to the Report and

Recommendation must be specific. Failure to file specific objections constitutes a waiver of a

party’s right to further judicial review, including appellate review, if the recommendation is


       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270-71 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                  1
accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the

Magistrate Judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

         Upon review, the court finds that many of Green’s objections are non-specific, unrelated

to the dispositive portions of the Report, or merely restate his claims. However, the court was

able to glean one specific objection. Green objects to the magistrate judge’s conclusion that the

Defendant is protected by sovereign immunity. Green contends that the Defendant does not

have sovereign immunity because the imposition of sovereign immunity violates Green’s

constitutional rights. (Objs. 1-2, ECF No. 14.) However, the Supreme Court of the United

States has consistently held that “[t]he United States, as sovereign, is immune from suit save as

it consents to be sued[.]” United States v. Sherwood, 312 U.S. 584, 586 (1941). See also

United States v. Mitchell, 463 U.S. 206, 212 (1980). Thus, Green’s objection is without merit.

        Therefore, after a thorough review of the magistrate judge’s Report and the record in this

case, the court adopts Magistrate Judge Hodges’ Report and Recommendation and incorporates

it herein.




                                                2
       Therefore, it is

       ORDERED that Green’s complaint, docket number 1, is dismissed without issuance and

service of process or leave to amend.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
January 9, 2019



                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within sixty (60)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 3
